DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 8,995,179) in view of Papandreou (US 2015/0325298).
Regarding claim 1, Steiner discloses a method, comprising: determining a target corresponding to a program command (see Figure 5, 102); and setting programming parameters (106) for the target using target physical device parameters of the target row and optimized programming parameters corresponding to the physical device parameters (see table in column 15, Cycle count is the physical parameter).
Steiner teaches the optimization based on a block and therefore fails to teach determining a target row, and activating a programming operation for the target row using the row-based programming parameters, wherein for a first target row, the programming operation is activated using a first set of row-based programming parameters, and wherein for a second different target row, the programming operation is activated using a second set of row-based programming parameters that is different from the first set of row-based programming parameters.
However, it was known at the time of filing to provide programming methods wherein stored parameters based on the physical location of the row (page) are implemented.  D’Abreu teaches such a feature with activating a programming operation for the target row using the row-based programming parameters, wherein for a first target row, the programming operation is activated using a first set of row-based programming parameters (See Figure 12, 1208-1224), and wherein for a second different target row, the programming operation is activated using a second set of row-based programming parameters that is different from the first set of row-based programming parameters  (1228-1248).   Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide row based entries of programming parameters as taught by Steiner on a row by row basis in order to provide finer calibration of the programming scheme.
Further, Steiner teaches flash memory but fails to specifically teach the type of flash is NAND.  However, the benefits of NAND flash memory were well known at the time of filing and it would have been obvious to those having ordinary skill at the time of filing to provide the blocks and NAND block in order to provide high memory density.  Such a NAND memory is taught by D’Abreu (see paragraph 0015).
Regarding claim 2, Steiner as modified above  discloses the method of claim 1, further comprising: determining at least one result parameter for each row of a plurality of rows of blocks of a plurality of flash memory devices based on the plurality of blocks of the plurality of flash memory devices being programmed using programming parameters (in view of the modification, a score is calculated—see Figure 8, 188); and modifying the programming parameters for one or more rows of the plurality of rows based on the at least one result parameter (parmeters are modified based on performance score—190), .
Regarding claim 3, Steiner as modified above  discloses the method of claim 2, further comprising generating the optimized programming parameters mapped to physical device parameters via modifying the programming parameters for the one or more rows of the plurality of rows based on the at least one result parameter (in view of the modification, row info is mapped to optimized parameters (see table).
Regarding claim 4, Steiner as modified above  discloses the method of claim 3, wherein the physical device parameters comprise an address of each of the plurality of rows (in view of modification).
Regarding claim 5, Steiner as modified above  discloses the method of claim 2, wherein the programming parameters comprise at least one of an initial voltage level of a programmed cell Vstart, a pulse voltage step Vstep, a bias voltage Vbias, a maximum Number of Pulses (NPP), a programming voltage pulse width (see table in column 15).
Regarding claim 9, Steiner as modified above discloses the method of claim 2, wherein the at least one result parameter comprises a maximum Bit Error Rate (BER) for each row (see 188).
Regarding claims 10 and 8, Steiner as modified above discloses the method of claim 2, wherein the at least one result parameter comprises a score for each row, the score being determined using a plurality of moments of page Bit Error Rate (BER) distribution for each row (see 188).
Regarding claim 11, Steiner as modified above discloses the method of claim 2, wherein modify the programming parameters for the one or more rows of the plurality of rows based on the at least one result parameter comprises: determining that one of the at least one result parameter for each of the one or more rows crosses a threshold; and in response, modifying the programming parameters for each of the one or more rows (step 190 in view of modification).
Regarding claim 12, Steiner as modified above discloses the method of claim 11, further comprising determining the at least one result parameter for each row of the plurality of rows on the plurality of blocks of the plurality of NAND flash memory devices based on the plurality of blocks of the plurality of NAND flash memory devices being programmed using the modified programming parameters (Erase cycle is block based).

Regarding claim 13, Steiner as modified above discloses the method of claim 11, further comprises: determining that one of the at least one result parameter for any of the plurality of rows does not cross a threshold; and in response, determining that the programming parameters for each of the plurality of rows are optimized programming parameters (190, no).
Regarding claim 14, Steiner as modified above discloses the method of claim 11, wherein modifying the programming parameters for each of the one or more rows comprises adjusting a program time tProg for each of the one or more rows by modifying the programming parameters for each of the one or more rows (tProg is product of pulse width and max number of stesp).
Regarding claim 15, Steiner as modified above discloses the method of claim 2, further comprising preconditioning the plurality of blocks to different cycle counts, wherein the at least one result parameter is determined after the plurality of blocks are preconditioned (blocks will have different P/E counts and optimization is done intermittently).
Regarding claim 16, Steiner as modified above discloses the method of claim 2, wherein a number of the plurality of blocks is less than a total number of blocks on the plurality of NAND flash memory devices (it is inherent that there is a number of blocks less than then total).
Regarding claim 17, Steiner as modified above discloses the method of claim 16, wherein the plurality of blocks is selected randomly from all blocks on the plurality of NAND flash memory devices (see column 23, lines 50+).
Regarding claim 19, Steiner as modified above discloses the storage device, comprising: non-volatile memory; and a controller (see Figure 16) configured to: determine a target row corresponding to a program command; and set row-based programming parameters for the target row using target physical device parameters of the target row and optimized programming parameters corresponding to the physical device parameters (see rejection of claim 1 above).
Regarding claim 20, Steiner as modified above discloses the Non-transitory processor-readable media comprising processor-readable instructions such that, when executed by a processor, causes the processor to (see Abstract): determine a target row corresponding to a program command; and set row-based programming parameters for the target row using target physical device parameters of the target row and optimized programming parameters corresponding to the physical device parameters (see rejection of claim 1 above).

Allowable Subject Matter
Claims 6, 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Steiner as modified above discloses the method of claim 2, but fails to teach or reasonably suggest in combination wherein the at least one result parameter comprises a standard deviation of page Bit Error Rate (BER) for each row.
Claim 7 depends from claim 6.
Regarding claim 18, Steiner as modified above discloses the method of claim 16, but fails to teach or reasonably suggest in combination all blocks on the plurality of NAND flash memory devices are divided into a plurality of block sets based on one or more of programming time or error characteristics, and blocks within each of the plurality of block sets correspond to the plurality of blocks.

Response to Arguments
Applicant's arguments have been fully considered and are thought to be fully addressed by the modified rejections above.

Conclusion
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824